 1   WILLIAM W. McGAHA, ESQ.
     Nevada Bar #3234
 2   SCHUETZE & McGAHA, P.C.
     601 S. Rancho Drive, Suite C-20
 3   Las Vegas, Nevada 89106
     (702) 369-3225
 4
     Attorneys for Plaintiff
 5

 6                                UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA

 8
     EMILY ZERVAS,                                   CASE NO: 2:18-cv-00051-JAD-EJY
 9
                           Plaintiff,
10
     vs.
11
     USAA GENERAL INDEMNITY                          STIPULATION AND ORDER TO
12   COMPANY, a foreign corporation doing            EXTEND DEADLINE TO FILE
     business in Nevada, DOES I through X            PLAINTIFF’S REPLY TO DEFENDANT
13   and ROE CORPORATIONS XI through                 USAA’S RESPONSE TO PLAINTIFF’S
     XX,                                             MOTION TO SET DISCOVERY
14
                                                     DEADLINES
15                         Defendants.
16

17           IT IS HEREBY STIPULATED AND AGREED, by and between Priscilla L. O’Briant, Esq.

18   of LEWIS BRISBOIS BISGAARD & SMITH, LLP, counsel for Defendant USAA General

19   Indemnity Company (“USAA”), and William W. McGaha, Esq., of SCHUETZE & McGAHA,

20   P.C., counsel for Plaintiff Emilyl Zervas (“Plaintiff”), that:

21           The due date for Plaintiff’s Reply to Defendant USAA’s Response to Plaintiff’s Motion

22   to Set Discovery Deadlines (ECF No. 93) be extended from February 18, 2020 to February 28,

23   2020.

24           This request for an extension of time is not sought for any improper purpose or other

25   purpose of delay. This request for extension is based upon the following:

26           Counsel for Plaintiff initiated this request because he needs an extension in order to

27   take care of his elderly parent who has medical needs at this time. This is Plaintiff’s first

28   request to extend this deadline, which is made in good faith and not for purposes of delay.

                                                 Page 1 of 2
 1          WHEREFORE, the parties respectfully request that this Court extend the time for

 2   Plaintiff to file her Reply to USAA’s Response to Plaintiff’s Motion to Set Discovery Deadlines

 3   from February 18, 2020 to February 28, 2020.

 4   DATED this 20th day of February, 2020.           DATED this 20th day of February, 2020.

 5   SCHUETZE & McGAHA, P.C.                          LEWIS BRISBOIS BISGAARD & SMITH

 6
      By /s/ William W. McGaha                       By     /s/ Priscilla O’Briant
 7       WILLIAM W. McGAHA, ESQ.                          ROBERT W. FREEMAN, ESQ.
         Nevada Bar #3234                                 Nevada Bar #3062
 8       601 S. Rancho Drive, Suite C-20                  PRISCILLA O’BRIANT, ESQ.
         Las Vegas, Nevada 89106                          Nevada Bar #10171
 9       Attorney for Plaintiff                           6385 S. Rainbow Blvd., Suite 600
                                                          Las Vegas, Nevada 89118
10                                                        Attorneys for Defendant USAA
11

12
                                                ORDER
13
            IT IS SO ORDERED.
14
            DATED this 21st day of February, 2020.
15

16

17                                             ___________________________________
                                               UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                              Page 2 of 2
